650 S.E.2d 441 (2007)
HASSELL
v.
BOARD OF EDUC.
No. 172A07.
Supreme Court of North Carolina.
July 24, 2007.
Ralph T. Bryant, Jr., Havelock, for Hassell.
George W. Lennon, Raleigh, for NCATL.
John F. Maddrey, Assistant Solicitor General, for Onslow County Board of Education.
The following order has been entered on the motion filed on the 20th day of July 2007 by Defendant for extension of time to file brief:
"Motion Allowed. Defendant (Onslow County Board of Education) shall have up to and including the 27th day of July 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 24th day of July 2007."